DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
2.	Claims 1-7, 9-16 and 18-20 are pending; claims 1, 12 and 19 are independent. Claims 8 and 17 have been cancelled.
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-7, 9-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-7, 9-16 and 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 2016/0379408), and further in view of Perez (US 2013/0293530).
Regarding claims 1 and 12, Wright teaches a head-mounted display device (fig. 1, (HMD) 104 ad fig. 15 (HMD) 1500) and a method for use with a head-mounted display device (figs 3 and 4) comprising: 
an at least partially see-through display (fig. 15, the see-through display 1502);  
one or more input devices including one or more image sensors configured to collect imaging data of a physical environment (fig. 15 and Paras 0072 and 0075, wherein The HMD 1500 may include various sensors and related systems to provide information to the controller 1504. Such sensors may include, but are not limited to, one or more inward facing image sensors 1508A and 1508B, one or more outward facing image sensors 1510A and 1510B, an inertial measurement unit (IMU) 1514, and one or more microphones 1516);  
one or more communication devices (Para 0077, wherein information from outward facing image sensors 1510A, 151B may be communicated to a remote computer responsible for generating and/or updating a model of the physical space); and 
a processor configured to: output for display on the display a mixed reality experience including one or more virtual objects superimposed upon the physical environment (fig. 15 and para 0069, wherein, the HMD 1500 includes a see-through display 1502 and a controller 1504. The controller 1504 may include an augmented-reality engine 1520 configured to perform various operations related to visual presentation of augmented-reality and mixed-reality image on the see-through display 1502);  
transmit the imaging data to a server computing device via the one or more communication devices (Para 0077, wherein information from outward facing image sensors 1510A, 151B may be communicated to a remote computer responsible for generating and/or updating a model of the physical space); 
receive, from the server computing device, an identification of a virtual content item display opportunity, wherein the identification of the virtual content item display opportunity includes a determination that the mixed reality experience and one or more physical features identified from the imaging data satisfy one or more spatial and/or temporal constraints (fig. 3, step 314, the method 300 optionally may include visually presenting, via the display of the augmented-reality device, an image collection prompt.  The image collection prompt may visually instruct a user how/when it is suitable to take a picture of the physical space. The image collection prompt may be visually presented responsive to any suitable condition, event, operation, mode, or user action.  
As examples, the image collection prompt may be presented responsive to voice command, gesture command, eye command, button/control activation, and/or situational context. In FIG. 4, at 322, the method 300 may include visually presenting, via the display of the augmented-reality device, an image in alignment with the identified surface of the physical space. In Para 0077, wherein information from outward facing image sensors 1510A, 151B may be communicated to a remote computer responsible for generating and/or updating a model of the physical space);  
transmit a request for a virtual content item to the server computing device based on the identification of the virtual content item display opportunity (fig. 15, Para 0077, wherein the augmented-reality engine 1520 may be configured to identify surfaces of the physical space in any suitable manner, alternatively, information from outward facing image sensors 1510A, 151B may be communicated to a remote computer responsible for generating and/or updating a model of the physical space. In either case, the relative position and/or orientation of the HMD 1500 relative to the physical space may be assessed so that augmented-reality images may be accurately displayed in desired real-world locations with desired orientations);
wherein the request includes: a plurality of dynamically positioned content item locations in the physical environment indicated by the virtual content item display opportunity (fig. 3, Paras 0032-0033 and Para 0078, wherein measuring, with a surface sensor of the augmented-reality device, one or more surface parameters of the physical space. A surface parameter may be any suitable parameter that can be used to identify a surface in the physical space); 
in response to transmitting the request, receive the virtual content item from the server computing device (fig. 7 and Para 0050, wherein the HMD 104 visually presents a mixed-reality image 700 that is a composition of the augmentation image 202 shown in FIG. 2 overlaid on a visible-light image of the physical space 100.  The mixed-reality image 700 may have any suitable size when the mixed-reality image 700 is initially visually presented to the user 102.  In one example, the mixed-reality image 700 may be initially sized to substantially fill the FOV 106 of the HMD 104. In Para 0077, wherein information from outward facing image sensors 1510A, 151B may be communicated to a remote computer responsible for generating and/or updating a model of the physical space); and 
output the virtual content item for display on the display at a dynamically positioned content item location selected from among the plurality of dynamically positioned content item locations in the physical environment that were previously transmitted in the request (fig. 11 and Paras 0061-0062, wherein the HMD 104 visually presents the mixed-reality image 700 and the plurality of augmented-reality objects 200 seemingly intermixed with the real-world objects in the physical space 100),
wherein the virtual content item is configured to interact with the one or more virtual objects of the mixed reality experience in a visually identifiable manner (figs 11-14 and Paras 0061-0067, wherein the HMD 104 visually presents a plurality of virtual adjustment controls 1200 (e.g., 1200A, 1200B, 1200C, 1200D). Each virtual adjustment control 1200 may be virtually manipulated by the user 102 to adjust a position of the mixed-reality image 700 in a different direction relative to the real-world wall 108D (fig. 12, Para 0064). The HMD 104 may be configured to persistently visually present a mixed-reality image, even when the physical space 100 is augmented with different augmented-reality objects, for example in fig. 13, Para 0065, the HMD 104 visually presents the mixed-reality image 700 in alignment with the real-world wall 108D.  Further, the HMD 104 visually presents a plurality of augmented-reality objects 1300 (e.g., 1300A, 1300B) seemingly intermixed with real-world objects in the physical space 100). 
Wright does not expressly disclose the italicized portions of: output the virtual content item for display on the display at a dynamically positioned content item location selected from among the plurality of dynamically positioned content item locations in the physical environment that were previously transmitted in the request.
However, Perez discloses “output the virtual content item for display on the display at a dynamically positioned content item location selected from among the plurality of dynamically positioned content item locations in the physical environment that were previously transmitted in the request”, in fig. 7 and Para 0115-0116, 
It whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a head-mounted display device and a method of Wright to incorporated the teaching of Perez to determine positions of objects within a wearer field of view of a see-through, near-eye, mixed reality display device in order to  get predictable result.
	Regarding claim 2, Wright teaches the head-mounted display device of claim 1, wherein the processor is further configured to receive, via the one or more input devices, a user interaction with the virtual content item (fig. 15 and Para 0075, wherein The HMD 1500 may include various sensors and related systems to provide information to the controller 1504. Such sensors may include, but are not limited to, one or more inward facing image sensors 1508A and 1508B, one or more outward facing image sensors 1510A and 1510B, an inertial measurement unit (IMU) 1514, and one or more microphones 1516).   
Regarding claim 3, Wright teaches the head-mounted display device of claim 2, wherein the processor is further configured to modify at least one virtual object in response to the user interaction (Para 0026, wherein the HMD 104 may visually present a predefined augmentation image, and the user may further augment the augmentation image by virtually drawing additional augmentation objects via gesture input to customize the augmentation image). 
Regarding claim 4, Wright teaches the head-mounted display device of claim 2, wherein the processor is further configured to transmit an indication of the user interaction to the server computing device via the one or more communication devices (Para 0077, wherein information from outward facing image sensors 1510A, 151B may be communicated to a remote computer responsible for generating and/or updating a model of the physical space). 
Regarding claim 5, Wright teaches the head-mounted display device of claim 4, wherein: the one or more input devices include an inward-facing image sensor configured to collect inward-facing imaging data of a user (Para 0072); and 
the processor is further configured to: transmit the inward-facing imaging data to the server computing device; and receive, from the server computing device, a determination of a gaze direction of the user based on the inward-facing imaging data, wherein the user interaction includes gazing at the virtual content item (Para 0077, wherein information from outward facing image sensors 1510A, 151B may be communicated to a remote computer responsible for generating and/or updating a model of the physical space). 
Regarding claim 6, Wright teaches the head-mounted display device of claim 4, wherein: the one or more input devices include a position sensor configured to collect position data of the head-mounted display device; the user interaction includes a change in position of the head-mounted display device; and the processor is further configured to transmit the position data to the server computing device (Paras 0079-0081, wherein, the IMU 1514 may be configured to provide position and/or orientation data of the HMD 1500 to the controller 1504). 
Regarding claim 7, Wright teaches the head-mounted display device of claim 2, wherein the user interaction includes a gesture selecting the virtual content item (Para 0026, wherein the HMD 104 may visually present a predefined augmentation image, and the user may further augment the augmentation image by virtually drawing additional augmentation objects via gesture input to customize the augmentation image).  
Regarding claim 9, Wright teaches the head-mounted display device of claim 1, wherein the identification of the virtual content item display opportunity includes a determination that the one or more identified physical features have a predetermined set of geometric characteristics (Para 0028). 
Regarding claim 10, Wright teaches the head-mounted display device of claim 1, wherein the one or more spatial and/or temporal constraints are selected from the group consisting of: 
one or more position constraints on respective positions at which the virtual content item is displayed;  
one or more timing constraints on respective times at which the virtual content item is displayed;  
one or more size constraints on respective sizes of the virtual content item (FIG. 7, the HMD 104 visually presents a mixed-reality image 700 that is a composition of the augmentation image 202 shown in FIG. 2 overlaid on a visible-light image of the physical space 100.  The mixed-reality image 700 may have any suitable size when the mixed-reality image 700 is initially visually presented to the user 102.  In one example, the mixed-reality image 700 may be initially sized to substantially fill the FOV 106 of the HMD 104); and 
one or more shape constraints on respective shapes of the virtual content item. 
Regarding claim 11, Wright teaches the head-mounted display device of claim 1, wherein the virtual content item is an advertisement (Paras 0097-0099). 
Regarding claim 13, Wright teaches the method of claim 12, further comprising receiving, via one or more input devices, a user interaction with the virtual content item (fig. 15 and Para 0075, wherein The HMD 1500 may include various sensors and related systems to provide information to the controller 1504. Such sensors may include, but are not limited to, one or more inward facing image sensors 1508A and 1508B, one or more outward facing image sensors 1510A and 1510B, an inertial measurement unit (IMU) 1514, and one or more microphones 1516).    
Regarding claim 14, Wright teaches the method of claim 13, further comprising transmitting an indication of the user interaction to the server computing device (Para 0077, wherein information from outward facing image sensors 1510A, 151B may be communicated to a remote computer responsible for generating and/or updating a model of the physical space). 
Regarding claim 15, Wright teaches the method of claim 14, further comprising: collecting inward-facing imaging data of a user (Para 0072); and 
transmitting the inward-facing imaging data to the server computing device; and receiving, from the server computing device, a determination of a gaze direction of the user based on the inward-facing imaging data, wherein the user interaction includes gazing at the virtual content item (Para 0077, wherein information from outward facing image sensors 1510A, 151B may be communicated to a remote computer responsible for generating and/or updating a model of the physical space).  
Regarding claim 16, Wright teaches the method of claim 13, wherein the user interaction includes a gesture selecting the virtual content item (Para 0026, wherein the HMD 104 may visually present a predefined augmentation image, and the user may further augment the augmentation image by virtually drawing additional augmentation objects via gesture input to customize the augmentation image).   
Regarding claim 18, Wright teaches the method of claim 12, wherein the one or more spatial and/or temporal constraints are selected from the group consisting of: 
one or more position constraints on respective positions at which the virtual content item is displayed; 
one or more timing constraints on respective times at which the virtual content item is displayed; 
one or more size constraints on respective sizes of the virtual content item (FIG. 7, the HMD 104 visually presents a mixed-reality image 700 that is a composition of the augmentation image 202 shown in FIG. 2 overlaid on a visible-light image of the physical space 100.  The mixed-reality image 700 may have any suitable size when the mixed-reality image 700 is initially visually presented to the user 102.  In one example, the mixed-reality image 700 may be initially sized to substantially fill the FOV 106 of the HMD 104); and 
one or more shape constraints on respective shapes of the virtual content item. 
Regarding claim 19, Wright teaches a server computing device (fig. 16 and Para 0084) comprising: 
one or more communication devices communicatively coupled to a display device (fig. 16 and Paras 0082, 0096, wherein communication subsystem 1610 may be configured to communicatively couple computing system 1600 with one or more other computing devices); and 
a processor (Para 0082) configured to:
receive imaging data from the display device (fig. 15 and Paras 0072 and 0075, wherein The HMD 1500 may include various sensors and related systems to provide information to the controller 1504. Such sensors may include, but are not limited to, one or more inward facing image sensors 1508A and 1508B, one or more outward facing image sensors 1510A and 1510B);  
based on the imaging data, identify one or more physical features in the physical environment of the display device (Para 0074, wherein the one or more outward facing image sensors 1510A, 1510B may be configured to measure physical environment attributes of the physical environment in which the HMD 1500 is located (e.g., light intensity).  In one example, image sensor 1510A may include a visible-light camera configured to collect a visible-light image of a physical space);
identify a virtual content item display opportunity at least in part by determining that the one or more physical features identified at the display device satisfy one or more spatial and/or temporal constraints (fig. 3, step 314, the method 300 optionally may include visually presenting, via the display of the augmented-reality device, an image collection prompt.  The image collection prompt may visually instruct a user how/when it is suitable to take a picture of the physical space. The image collection prompt may be visually presented responsive to any suitable condition, event, operation, mode, or user action. As examples, the image collection prompt may be presented responsive to voice command, gesture command, eye command, button/control activation, and/or situational context. In FIG. 4, at 322, the method 300 may include visually presenting, via the display of the augmented-reality device, an image in alignment with the identified surface of the physical space. In Para 0077, wherein information from outward facing image sensors 1510A, 151B may be communicated to a remote computer responsible for generating and/or updating a model of the physical space);  
select, based on the virtual content item display opportunity, a virtual content item from a plurality of virtual content items (fig. 7 and Para 0050, wherein the HMD 104 visually presents a mixed-reality image 700 that is a composition of the augmentation image 202 shown in FIG. 2 overlaid on a visible-light image of the physical space 100.  The mixed-reality image 700 may have any suitable size when the mixed-reality image 700 is initially visually presented to the user 102. In one example, the mixed-reality image 700 may be initially sized to substantially fill the FOV 106 of the HMD 104. In Para 0077, wherein information from outward facing image sensors 1510A, 151B may be communicated to a remote computer responsible for generating and/or updating a model of the physical space); and 
based on the virtual content item display opportunity, select, from among a plurality of candidate locations in the physical environment, a dynamically positioned content item locations at which to display the virtual content item in the physical environment of the display device (fig. 11 and Para 00601, wherein, the HMD 104 presents an animation in which the mixed-reality image 700 appears to move away from a perspective of the user 102 into alignment with the real-world wall 108D that was identified as the surface nearest the gaze vector of the user 102.  When in alignment with the real-world wall 108D, the mixed-reality image 700 may be visually presented at any suitable size.  In one example, a size of the mixed-reality image 700 may be determined based on a distance between the identified surface (e.g., the real-world wall 108D) and the user 102), 
wherein the dynamically positioned content item location is selected from among the plurality of candidate locations according to one or more candidate location scoring criteria including, for each candidate location, at least one of: 
a distance from a user to the candidate location (Para 0061, wherein a size of the mixed-reality image 700 may be determined based on a distance between the identified surface (e.g., the real-world wall 108D) and the user 102);
an angular displacement between the candidate location and a
gaze direction of the user (Para 0061, wherein the mixed-reality image 700 appears to move away from a perspective of the user 102 into alignment with the real-world wall 108D that was identified as the surface nearest the gaze vector of the user 102);
a proximity of the candidate location to one or more virtual objects superimposed on the physical environment of the display device;
a size of the candidate location;
a user-specified preference; or 
the identification of the one or more physical features in the physical environment of the display device; and
Wright does not expressly disclose convey the virtual content item and the dynamically positioned content item location to the display device.
However, Perez discloses “convey the virtual content item and the dynamically positioned content item location to the display device, in fig. 7 and Para 0115-0116, 
It whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a server computing device of Wright to incorporated the teaching of Perez to determine positions of objects within a wearer field of view of a see-through, near-eye, mixed reality display device in order to  get predictable result.
Regarding claim 20, Wright teaches the server computing device of claim 19, wherein the processor is further configured to receive a user interaction with the virtual content item (Para 0077, wherein information from outward facing image sensors 1510A, 151B may be communicated to a remote computer responsible for generating and/or updating a model of the physical space). 
 Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	King (US 20170169610), related to a head-mounted display device and methods for displaying a third party holographic portal are disclosed herein.  In one example, a head-mounted display device comprises an at least partially see-through display a processor, and a memory.
B.	Camp (US 2009/0232354), relates to electronic devices, and more 
particularly to digital cameras and operating methods therefor.
C.	Poulos  (US 2016/0155270), relate to operating a user interface on an augmented reality computing device comprising a display system.
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        10/19/2022

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625